
	
		II
		109th CONGRESS
		2d Session
		S. 2783
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2006
			Mr. Lott (for himself,
			 Mr. Martinez, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  expand and strengthen cooperative efforts to monitor, restore, and protect the
		  resource productivity, water quality, and marine ecosystems of the Gulf of
		  Mexico.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Gulf of Mexico Restoration and
			 Protection Act.
		2.Findings and
			 purposes
			(a)FindingsCongress finds that—
				(1)the Gulf of Mexico is a valuable resource
			 of national and international importance, continuously serving the people of
			 the United States and other countries as an important source of food, economic
			 productivity, recreation, beauty, and enjoyment;
				(2)over many years,
			 the resource productivity and water quality of the Gulf of Mexico and its
			 watershed have been diminished by point and nonpoint source pollution resulting
			 largely from the impacts of agricultural runoff, increasing population growth
			 and development in the Gulf of Mexico watershed, and other factors;
				(3)the United States
			 should seek to attain the protection and restoration of the Gulf of Mexico
			 ecosystem as a collaborative regional goal of the Gulf of Mexico Program;
			 and
				(4)the Administrator
			 of the Environmental Protection Agency, in consultation with other Federal
			 agencies and State and local authorities, should coordinate the effort to meet
			 those goals.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to expand and
			 strengthen cooperative efforts to restore and protect the Gulf of
			 Mexico;
				(2)to expand Federal
			 support for monitoring, management, and restoration activities in the Gulf of
			 Mexico and its watershed;
				(3)to commit the
			 United States to a comprehensive cooperative program to achieve improved water
			 quality in, and improvements in the productivity of living resources of, the
			 Gulf of Mexico; and
				(4)to establish a
			 Gulf of Mexico Program to serve as a national and international model for the
			 collaborative management of large marine ecosystems.
				3.Gulf of Mexico
			 restoration and protectionTitle I of the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.) is amended—
			(1)by redesignating
			 the second section 121 (33 U.S.C. 1274) (relating to wet weather watershed
			 pilot projects) as section 122; and
			(2)by inserting
			 after section 122 (as designated by paragraph (1)) the following:
				
					123.Gulf of mexico
				restoration and protection
						(a)DefinitionsIn
				this section;
							(1)Gulf of mexico
				ecosystemThe term Gulf of Mexico ecosystem means
				the ecosystem of the Gulf of Mexico and its watershed.
							(2)Gulf of mexico
				executive councilThe term Gulf of Mexico Executive
				Council means the formal collaborative Federal, State, local, and
				private participants in the Program.
							(3)ProgramThe
				term Program means the Gulf of Mexico Program established by the
				Administrator in 1988 as a nonregulatory, inclusive partnership to provide a
				broad geographic focus on the primary environmental issues affecting the Gulf
				of Mexico.
							(4)Program
				officeThe term Program Office means the office
				established by the Administrator to administer the Program that is
				reestablished by subsection (b)(1)(A).
							(b)Continuation of
				gulf of mexico program
							(1)Gulf of mexico
				program office
								(A)ReestablishmentThe
				Program Office established before the date of enactment of this section by the
				Administrator is reestablished as an office of the Environmental Protection
				Agency.
								(B)RequirementsThe
				Program Office shall be—
									(i)headed by a
				Director who, by reason of management experience and technical expertise
				relating to the Gulf of Mexico, is highly qualified to direct the development
				of plans and programs on a variety of Gulf of Mexico issues, as determined by
				the Administrator; and
									(ii)located in a
				State all or a portion of the coastline of which is on the Gulf of
				Mexico.
									(C)FunctionsThe
				Program Office shall—
									(i)coordinate the
				actions of the Environmental Protection Agency with the actions of the
				appropriate officials of other Federal agencies and State and local authorities
				in developing strategies—
										(I)to improve the
				water quality and living resources in the Gulf of Mexico ecosystem; and
										(II)to obtain the
				support of appropriate officials;
										(ii)in cooperation
				with appropriate Federal, State, and local authorities, assist in developing
				and implementing specific action plans to carry out the Program;
									(iii)coordinate and
				implement priority State-led and community-led restoration plans and projects
				and facilitate science, research, modeling, monitoring, data collection, and
				other activities that support the Program;
									(iv)implement
				outreach programs for public information, education, and participation to
				foster stewardship of the resources of the Gulf of Mexico;
									(v)develop and make
				available, through publications, technical assistance, and other appropriate
				means, information pertaining to the environmental quality and living resources
				of the Gulf of Mexico ecosystem; and
									(vi)serve as the
				liaison with, and provide information to, the Mexican members of the Gulf of
				Mexico States Accord and Mexican counterparts of the Environmental Protection
				Agency.
									(c)Interagency
				agreementsThe Administrator may enter into 1 or more interagency
				agreements with other Federal agencies to carry out this section.
						(d)Grants
							(1)In
				generalIn accordance with the Program, the Administrator may
				provide grants to nonprofit organizations, State and local governments,
				colleges, universities, interstate agencies, and individuals to carry out this
				section for use in—
								(A)monitoring the
				water quality and living resources of the Gulf of Mexico ecosystem;
								(B)researching the
				effects of natural and human-induced environmental changes on the water quality
				and living resources of the Gulf of Mexico ecosystem;
								(C)developing and
				executing cooperative strategies that address the water quality and living
				resource needs in the Gulf of Mexico ecosystem;
								(D)developing and
				implementing locally-based protection and restoration programs or projects
				within a watershed that complement those strategies, including the creation,
				restoration, protection, or enhancement of habitat associated with the Gulf of
				Mexico ecosystem; and
								(E)eliminating or
				reducing point sources that discharge pollutants that contaminate the Gulf of
				Mexico ecosystem, including activities to eliminate leaking septic systems and
				construct connections to local sewage systems.
								(2)Federal
				shareThe Federal share of the cost of any project or activity
				carried out using a grant provided under this section shall not exceed 75
				percent, as determined by the Administrator.
							(3)Administrative
				costsAdministrative costs in the form of salaries, overhead, or
				indirect costs for services provided and charged against programs or projects
				carried out using funds made available through a grant under this subsection
				shall not exceed 15 percent of the amount of the grant.
							(e)Reports
							(1)Annual
				reportNot later than December 30, 2006, and annually thereafter,
				the Director of the Program Office shall submit to the Administrator and make
				available to the public a report that describes—
								(A)each project and
				activity funded under this section during the previous fiscal year;
								(B)the goals and
				objectives of those projects and activities; and
								(C)the net benefits
				of projects and activities funded under this section during previous fiscal
				years.
								(2)Assessment
								(A)In
				generalNot later than April 30, 2007, and every 5 years
				thereafter, the Administrator, in coordination with the Gulf of Mexico
				Executive Council, shall complete an assessment, and submit to Congress a
				comprehensive report on the performance, of the Program.
								(B)RequirementsThe
				assessment and report described in subparagraph (A) shall—
									(i)assess the
				overall state of the Gulf of Mexico ecosystem;
									(ii)compare the
				current state of the Gulf of Mexico ecosystem with a baseline
				assessment;
									(iii)assess the
				effectiveness of the Program management strategies being implemented, and the
				extent to which the priority needs of the region are being met through that
				implementation; and
									(iv)make
				recommendations for the improved management of the Program, including
				strengthening strategies being implemented or adopting improved
				strategies.
									(f)Budget
				itemThe Administrator, in the annual submission to Congress of
				the budget of the Environmental Protection Agency, shall include a funding line
				item request for the Program Office as a separate budget line item.
						(g)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, to remain available until expended—
							(1)$10,000,000 for
				fiscal year 2006;
							(2)$15,000,000 for
				fiscal year 2007; and
							(3)$25,000,000 for
				each of fiscal years 2008 through
				2010.
							.
			
